Citation Nr: 1435141	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  04-03 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 1977 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in February 2014, which vacated a May 2013 Board decision and remanded the case for additional development.  The issue initially arose from a March 2003 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2008, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issue on appeal was explained to the Veteran at the time of the hearing, that the hearing focused on the elements necessary to substantiate the claim, and that efforts were taken to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2014 order the Court found the May 2013 Board decision had relied upon a July 2012 VA examination report that included inconsistent reports as to the Veteran's range of thoracolumbar spine motion after repetitive testing.  It was noted that the examiner had reported range of motion that was unchanged after repetitive testing, but also reported that the Veteran had functional loss after repetitive testing with less movement than normal.  

The Board also notes that remand instructions in June 2012 and February 2013 had requested an opinion from a VA physician, but that the July 2012 and March 2013 opinions were provided by nurse practitioners.  The June 2012 remand instructions additionally requested that the Veteran be scheduled for an examination by a VA physician that "comports with the dictates of Training Letter 10-07 relating to TDIU claims."  Significantly, Training Letter 10-07 provides guidance for VA rating purposes including that an examiner should be requested to provide an opinion as to whether or not a Veteran's service-connected disability(ies) render him or her unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment.  

The Court has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development is required prior to further appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate VA physician for an opinion as to whether or not his service-connected low back disability renders the Veteran unable to secure and maintain substantially gainful employment.  The opinion must address the functional impairment manifest as a result of the service-connected disability and how that impairment impacts on physical and sedentary employment.  The physician must acknowledge a review of the pertinent VA treatment records including a September 14, 2009, report indicating a change in medication for low back pain and identify any manifest symptoms as a result of medication use.  All necessary studies and tests should be conducted.  A complete rationale for all opinions expressed should be set forth in the examination report.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


